UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 07-01-2011 – 06-30-2012 Item 1.Proxy Voting Record. Legacy Focused Large Cap ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm First Interim Dividend; For For Management Confirm as Final Dividend the Second Interim Dividend 3 Reappoint KPMG Audit plc as Auditors For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5(a) Re-elect Louis Schweitzer as Director For For Management 5(b) Re-elect David Brennan as Director For For Management 5(c) Re-elect Simon Lowth as Director For For Management 5(d) Elect Genevieve Berger as Director For For Management 5(e) Re-elect Bruce Burlington as Director For For Management 5(f) Elect Graham Chipchase as Director For For Management 5(g) Re-elect Jean-Philippe Courtois as For For Management Director 5(h) Elect Leif Johansson as Director For For Management 5(i) Re-elect Rudy Markham as Director For For Management 5(j) Re-elect Nancy Rothwell as Director For For Management 5(k) Re-elect Shriti Vadera as Director For For Management 5(l) Re-elect John Varley as Director For For Management 5(m) Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For For Management 7 Authorise EU Political Donations and For For Management Expenditure 8 Authorise Issue of Equity with For Against Management Pre-emptive Rights 9 Approve 2012 Savings-Related Share For For Management Option Scheme 10 Authorise Issue of Equity without For For Management Pre-emptive Rights 11 Authorise Market Purchase For For Management 12 Authorise the Company to Call EGM with For For Management Two Weeks' Notice AUTOZONE, INC. Ticker: AZO Security ID: 053332102 Meeting Date: DEC 14, 2011 Meeting Type: Annual Record Date: OCT 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Crowley For For Management 2 Elect Director Sue E. Gove For For Management 3 Elect Director Earl G. Graves, Jr. For For Management 4 Elect Director Robert R. Grusky For For Management 5 Elect Director J. R. Hyde, III For For Management 6 Elect Director W. Andrew McKenna For For Management 7 Elect Director George R. Mrkonic, Jr. For For Management 8 Elect Director Luis P. Nieto For For Management 9 Elect Director William C. Rhodes, III For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Henry P. Becton, Jr. For For Management 3 Elect Director Edward F. Degraan For For Management 4 Elect Director Vincent A. Forlenza For For Management 5 Elect Director Claire M. Fraser-liggett For For Management 6 Elect Director Christopher Jones For For Management 7 Elect Director Marshall O. Larsen For For Management 8 Elect Director Edward J. Ludwig For For Management 9 Elect Director Adel A.F. Mahmoud For For Management 10 Elect Director Gary A. Mecklenburg For For Management 11 Elect Director James F. Orr For For Management 12 Elect Director Willard J. Overlock, Jr For For Management 13 Elect Director Bertram L. Scott For For Management 14 Elect Director Alfred Sommer For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder CANON INC. Ticker: 7751 Security ID: 138006309 Meeting Date: MAR 29, 2012 Meeting Type: Annual Record Date: DEC 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 60 2 Amend Articles To Authorize Internet For For Management Disclosure of Shareholder Meeting Materials - Indemnify Directors and Statutory Auditors 3.1 Elect Director Mitarai, Fujio For For Management 3.2 Elect Director Tanaka, Toshizo For For Management 3.3 Elect Director Ikoma, Toshiaki For For Management 3.4 Elect Director Watanabe, Kunio For For Management 3.5 Elect Director Adachi, Yoroku For For Management 3.6 Elect Director Mitsuhashi, Yasuo For For Management 3.7 Elect Director Matsumoto, Shigeyuki For For Management 3.8 Elect Director Homma, Toshio For For Management 3.9 Elect Director Nakaoka, Masaki For For Management 3.10 Elect Director Honda, Haruhisa For For Management 3.11 Elect Director Ozawa, Hideki For For Management 3.12 Elect Director Maeda, Masaya For For Management 3.13 Elect Director Tani, Yasuhiro For For Management 3.14 Elect Director Araki, Makoto For For Management 3.15 Elect Director Suematsu, Hiroyuki For For Management 3.16 Elect Director Uzawa, Shigeyuki For For Management 3.17 Elect Director Nagasawa, Kenichi For For Management 3.18 Elect Director Otsuka, Naoji For For Management 4 Appoint Statutory Auditor Uramoto, For For Management Kengo 5 Approve Retirement Bonus Payment for For Against Management Directors 6 Approve Annual Bonus Payment to For For Management Directors CEMEX S.A.B. DE C.V. Ticker: CX Security ID: 151290889 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: JAN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2011 in Accordance with Mexican Securities Market Law; Accept Board Opinion on CEO Report; Present Reports of Audit and Corporate Practices Committees, Receive Report on Tax Obligations 2 Approve Allocation of Income For For Management 3 Authorize Increase in Variable Portion For Against Management of Capital via Capitalization of Reserves and Issuance of Treasury Shares 4 Approve Extension of Holding Period of For Against Management Five Years the Current Stock Option Plan for Directors, Officers and Employees; Authorize Increase in Variable Portion of Capital via Issuance of Treasury Shares Without Preemptive Rights 5 Elect Directors, and Chairmen and For Against Management Members of the Audit, Corporate Practices and Finance Committees 6 Approve Remuneration of Directors and For For Management Members of the Audit, Corporate Practices and Finance Committees 7 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Adopt Guidelines for Country Selection Against Against Shareholder 18 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against Against Shareholder Environmental Qualifications E*TRADE FINANCIAL CORPORATION Ticker: ETFC Security ID: 269246401 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2.1 Elect Director Rodger A. Lawson For For Management 2.2 Elect Director Frank J. Petrilli For For Management 2.3 Elect Director Rebecca Saeger For For Management 2.4 Elect Director Joseph L. Sclafani For For Management 2.5 Elect Director Stephen H. Willard For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Baicker For For Management 2 Elect Director J. E. Fyrwald For For Management 3 Elect Director E. R. Marram For For Management 4 Elect Director D. R. Oberhelman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Adopt Policy for Engagement With Against Against Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote 10 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives ENERSIS S.A. Ticker: ENERSIS Security ID: 29274F104 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements, Statutory For For Management and Reports of External Auditors and Internal Statutory Auditors for Fiscal Year 2011 2 Approve Allocation of Income and For For Management Distribution of Dividends 3 Approve Remuneration of Directors For For Management 4 Approve Remuneration and Budget of For For Management Directors' Committee for Fiscal Year 2012 5 Present Information on Board Reports None None Management on Board Expenses, Annual Management, Expenditures and Activities of the Directors' Committee 6 Elect External Auditors For For Management 7 Elect Two Internal Statutory Auditors For For Management and their Respective Alternates; Approve their Remunerations 8 Designate Risk Assessment Companies For For Management 9 Approve Investment and Financing Policy For For Management 10 Present Information on Dividend Policy None None Management and Procedures for Dividend Distribution 11 Receive Special Auditors' Report None None Management Regarding Related-Party Transactions 12 Present Report Re: Processing, None None Management Printing, and Mailing Information Required by Chilean Law 13 Other Business (Voting) For Against Management 14 Authorize Board to Ratify and Execute For For Management Approved Resolutions EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 9 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven W. Alesio For For Management 2 Elect Director William H. Bolinder For For Management 3 Elect Director Michael D. Fraizer For For Management 4 Elect Director Nancy J. Karch For For Management 5 Elect Director Christine B. Mead For For Management 6 Elect Director Thomas E. Moloney For For Management 7 Elect Director James A. Parke For For Management 8 Elect Director James S. Riepe For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Approve Omnibus Stock Plan For For Management 13 Ratify Auditors For For Management INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director William R. Brody For For Management 3 Elect Director Kenneth I. Chenault For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director David N. Farr For For Management 6 Elect Director Shirley Ann Jackson For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director Samuel J. Palmisano For For Management 11 Elect Director Virginia M. Rometty For For Management 12 Elect Director Joan E. Spero For For Management 13 Elect Director Sidney Taurel For For Management 14 Elect Director Lorenzo H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder 18 Report on Political Contributions Against Against Shareholder 19 Report on Lobbying Expenses Against Against Shareholder KOHL'S CORPORATION Ticker: KSS Security ID: 500255104 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Boneparth For For Management 2 Elect Director Steven A. Burd For For Management 3 Elect Director John F. Herma For For Management 4 Elect Director Dale E. Jones For For Management 5 Elect Director William S. Kellogg For For Management 6 Elect Director Kevin Mansell For For Management 7 Elect Director John E. Schlifske For For Management 8 Elect Director Frank V. Sica For For Management 9 Elect Director Peter M. Sommerhauser For For Management 10 Elect Director Stephanie A. Streeter For For Management 11 Elect Director Nina G. Vaca For For Management 12 Elect Director Stephen E. Watson For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Adopt Policy on Ending Use of Animal Against Against Shareholder Fur in Products 16 Adopt Policy on Succession Planning Against Against Shareholder 17 Stock Retention/Holding Period Against Against Shareholder KT CORP. Ticker: 030200 Security ID: 48268K101 Meeting Date: MAR 16, 2012 Meeting Type: Annual Record Date: DEC 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Lee Suk-Chae as CEO For For Management 2 Approve Appropriation of Income and For For Management Dividend of KRW 2,000 per Share 3 Amend Articles of Incorporation For For Management 4.1 Reelect Lee Sang-Hoon as Inside For For Management Director 4.2 Reelect Pyo Hyun-Myung as Inside For Against Management Director 4.3 Reelect Kim Eung-Han as Outside For For Management Director 4.4 Elect Sung Keuk-Jae as Outside Director For For Management 4.5 Reelect Lee Chun-Ho as Outside Director For For Management 4.6 Elect Cha Sang-Kyoon as Outside For For Management Director 5 Relect Kim Eung-Han as Member of Audit For For Management Committee 6 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 7 Approve CEO Management Agreement For For Management LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nolan D. Archibald For For Management 2 Elect Director Rosalind G. Brewer For For Management 3 Elect Director David B. Burritt For For Management 4 Elect Director James O. Ellis, Jr. For For Management 5 Elect Director Thomas J. Falk For For Management 6 Elect Director Gwendolyn S. King For For Management 7 Elect Director James M. Loy For For Management 8 Elect Director Douglas H. McCorkindale For For Management 9 Elect Director Joseph W. Ralston For For Management 10 Elect Director Anne Stevens For For Management 11 Elect Director Robert J. Stevens For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For Against Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect DirectorLouis C. Camilleri For For Management 4 Elect DirectorJ. Dudley Fishburn For For Management 5 Elect DirectorJennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Kalpana Morparia For For Management 9 Elect DirectorLucio A. Noto For For Management 10 Elect DirectorRobert B. Polet For For Management 11 Elect DirectorCarlos Slim Helu For For Management 12 Elect DirectorStephen M. Wolf For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Restricted Stock Plan For Against Management 16 Require Independent Board Chairman Against Against Shareholder 17 Establish Ethics Committee to Review Against Against Shareholder Marketing Activities PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 14, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney C. Adkins For For Management 2 Elect Director Anne M. Busquet For For Management 3 Elect Director Roger Fradin For For Management 4 Elect Director Anne Sutherland Fuchs For For Management 5 Elect Director James H. Keyes For For Management 6 Elect Director Murray D. Martin For For Management 7 Elect Director Michael I. Roth For For Management 8 Elect Director David L. Shedlarz For For Management 9 Elect Director David B. Snow, Jr. For For Management 10 Elect Director Robert E. Weissman For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SEMPRA ENERGY Ticker: SRE Security ID: 816851109 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan L. Boeckmann For For Management 2 Elect Director James G. Brocksmith, Jr. For For Management 3 Elect Director Donald E. Felsinger For For Management 4 Elect Director Wilford D. Godbold, Jr. For For Management 5 Elect Director William D. Jones For For Management 6 Elect Director William G. Ouchi For For Management 7 Elect Director Debra L. Reed For For Management 8 Elect Director Carlos Ruiz For For Management 9 Elect Director William C. Rusnack For For Management 10 Elect Director William P. Rutledge For For Management 11 Elect Director Lynn Schenk For For Management 12 Elect Director Luis M. Tellez For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Require Independent Board Chairman Against Against Shareholder 16 Include Sustainability as a Against Against Shareholder Performance Measure for Senior Executive Compensation SOUTHERN COPPER CORPORATION Ticker: SCCO Security ID: 84265V105 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director German Larrea For Withhold Management Mota-Velasco 1.2 Elect Director Oscar Gonzalez Rocha For Withhold Management 1.3 Elect Director Emilio Carrillo Gamboa For For Management 1.4 Elect Director Alfredo Casar Perez For Withhold Management 1.5 Elect Director Luis Castelazo Morales For Withhold Management 1.6 Elect Director Enrique Castillo For For Management Sanchez Mejorada 1.7 Elect Director Alberto de la Parra For Withhold Management Zavala 1.8 Elect Director Xavier Garcia de For Withhold Management Quevedo Topete 1.9 Elect Director Genaro Larrea For Withhold Management Mota-Velasco 1.10 Elect Director Daniel Muniz Quintanilla For Withhold Management 1.11 Elect Director Luis Miguel Palomino For Withhold Management Bonilla 1.12 Elect Director Gilberto Perezalonso For Withhold Management Cifuentes 1.13 Elect Director Juan Rebolledo Gout For Withhold Management 1.14 Elect Director Carlos Ruiz Sacristan For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Calvin Darden For For Management 1.3 Elect Director Mary N. Dillon For For Management 1.4 Elect Director James A. Johnson For For Management 1.5 Elect Director Mary E. Minnick For For Management 1.6 Elect Director Anne M. Mulcahy For For Management 1.7 Elect Director Derica W. Rice For For Management 1.8 Elect Director Stephen W. Sanger For For Management 1.9 Elect Director Gregg W. Steinhafel For For Management 1.10 Elect Director John G. Stumpf For For Management 1.11 Elect Director Solomon D. Trujillo For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Electronics Recycling and Against Against Shareholder Preventing E-Waste Export 6 Prohibit Political Contributions Against Against Shareholder TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433829 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C.A. Davis For For Management 1.2 Elect Director C.D. O'Leary For For Management 1.3 Elect Director M.H. Saranow For For Management 1.4 Elect Director G.L. Sugarman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director W. James Farrell For For Management 4 Elect Director Jack M. Greenberg For For Management 5 Elect Director Ronald T. LeMay For For Management 6 Elect Director Andrea Redmond For For Management 7 Elect Director H. John Riley, Jr. For For Management 8 Elect Director John W. Rowe For For Management 9 Elect Director Joshua I. Smith For For Management 10 Elect Director Judith A. Sprieser For For Management 11 Elect Director Mary Alice Taylor For For Management 12 Elect Director Thomas J. Wilson For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent For For Management 15 Provide Right to Call Special Meeting For For Management 16 Ratify Auditors For For Management 17 Report on Political Contributions Against Against Shareholder UNITED RENTALS, INC. Ticker: URI Security ID: 911363109 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: MAY 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jenne K. Britell For For Management 2 Elect Director Jose B. Alvarez For For Management 3 Elect Director Bobby J. Griffin For For Management 4 Elect Director Michael J. Kneeland For For Management 5 Elect Director Pierre E. Leroy For For Management 6 Elect Director Singleton B. McAllister For For Management 7 Elect Director Brian D. McAuley For For Management 8 Elect Director John S. McKinney For For Management 9 Elect Director James H. Ozanne For For Management 10 Elect Director Jason D. Papastavrou For For Management 11 Elect Director Filippo Passerini For For Management 12 Elect Director Donald C. Roof For For Management 13 Elect Director Keith Wimbush For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Repeal Exclusive Venue Provision Against For Shareholder WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Marissa A. Mayer For For Management 9 Elect Director Gregory B. Penner For For Management 10 Elect Director Steven S. Reinemund For For Management 11 Elect Director H. Lee Scott, Jr. For For Management 12 Elect Director Arne M. Sorenson For For Management 13 Elect Director Jim C. Walton For For Management 14 Elect Director S. Robson Walton For For Management 15 Elect Director Christopher J. Williams For For Management 16 Elect Director Linda S. Wolf For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Report on Political Contributions Against Against Shareholder 20 Request Director Nominee with Patient Against Against Shareholder Safety and Healthcare Quality Experience 21 Performance-Based Equity Awards Against For Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 11, 2012 Meeting Type: Annual Record Date: NOV 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Brailer For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director William C. Foote For For Management 4 Elect Director Mark P. Frissora For For Management 5 Elect Director Ginger L. Graham For For Management 6 Elect Director Alan G. McNally For For Management 7 Elect Director Nancy M. Schlichting For For Management 8 Elect Director David Y. Schwartz For For Management 9 Elect Director Alejandro Silva For For Management 10 Elect Director James A. Skinner For For Management 11 Elect Director Gregory D. Wasson For For Management 12 Ratify Auditors For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Adopt Retention Ratio for Executives Against For Shareholder WASTE MANAGEMENT, INC. Ticker: WM Security ID: 94106L109 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director Pastora San Juan For For Management Cafferty 3 Elect Director Frank M. Clark, Jr. For For Management 4 Elect Director Patrick W. Gross For For Management 5 Elect Director John C. Pope For For Management 6 Elect Director W. Robert Reum For For Management 7 Elect Director Steven G. Rothmeier For For Management 8 Elect Director David P. Steiner For For Management 9 Elect Director Thomas H. Weidemeyer For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Qualified Employee Stock For For Management Purchase Plan 13 Stock Retention Against Against Shareholder 14 Amend Bylaws Call Special Meetings Against Against Shareholder XCEL ENERGY INC. Ticker: XEL Security ID: 98389B100 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gail Koziara Boudreaux For For Management 2 Elect Director Fredric W. Corrigan For For Management 3 Elect Director Richard K. Davis For For Management 4 Elect Director Benjamin G.S. Fowke, III For For Management 5 Elect Director Albert F. Moreno For For Management 6 Elect Director Christopher J. For For Management Policinski 7 Elect Director A. Patricia Sampson For For Management 8 Elect Director James J. Sheppard For For Management 9 Elect Director David A. Westerlund For For Management 10 Elect Director Kim Williams For For Management 11 Elect Director Timothy V. Wolf For For Management 12 Ratify Auditors For For Management 13 Eliminate Cumulative Voting For Against Management 14 Eliminate Class of Preferred Stock For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Require Independent Board Chairman Against Against Shareholder Legacy Large Cap ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 09, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Dina Dublon as a Director For For Management 3 Reelect William D. Green as a Director For For Management 4 Reelect Nobuyuki Idei as a Director For For Management 5 Reelect Marjorie Magner as a Director For For Management 6 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors For For Management 9 Authorize the Holding of the 2or For Management at a Location Outside Ireland 10 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 11 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G. H. Capron For Against Management 2 Elect Director Robert J. Corti For For Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Lucian Grainge For Against Management 5 Elect Director Brian G. Kelly For Against Management 6 Elect Director Robert A. Kotick For Abstain Management 7 Elect Director Jean-Bernard Levy For Against Management 8 Elect Director Robert J. Morgado For For Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For Against Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 14 Ratify Auditors For For Management ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm First Interim Dividend; For For Management Confirm as Final Dividend the Second Interim Dividend 3 Reappoint KPMG Audit plc as Auditors For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5(a) Re-elect Louis Schweitzer as Director For For Management 5(b) Re-elect David Brennan as Director For For Management 5(c) Re-elect Simon Lowth as Director For For Management 5(d) Elect Genevieve Berger as Director For For Management 5(e) Re-elect Bruce Burlington as Director For For Management 5(f) Elect Graham Chipchase as Director For For Management 5(g) Re-elect Jean-Philippe Courtois as For For Management Director 5(h) Elect Leif Johansson as Director For For Management 5(i) Re-elect Rudy Markham as Director For For Management 5(j) Re-elect Nancy Rothwell as Director For For Management 5(k) Re-elect Shriti Vadera as Director For For Management 5(l) Re-elect John Varley as Director For For Management 5(m) Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For For Management 7 Authorise EU Political Donations and For For Management Expenditure 8 Authorise Issue of Equity with For Against Management Pre-emptive Rights 9 Approve 2012 Savings-Related Share For For Management Option Scheme 10 Authorise Issue of Equity without For For Management Pre-emptive Rights 11 Authorise Market Purchase For For Management 12 Authorise the Company to Call EGM with For For Management Two Weeks' Notice AUTOZONE, INC. Ticker: AZO Security ID: 053332102 Meeting Date: DEC 14, 2011 Meeting Type: Annual Record Date: OCT 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Crowley For For Management 2 Elect Director Sue E. Gove For For Management 3 Elect Director Earl G. Graves, Jr. For For Management 4 Elect Director Robert R. Grusky For For Management 5 Elect Director J. R. Hyde, III For For Management 6 Elect Director W. Andrew McKenna For For Management 7 Elect Director George R. Mrkonic, Jr. For For Management 8 Elect Director Luis P. Nieto For For Management 9 Elect Director William C. Rhodes, III For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management BCE INC. Ticker: BCE Security ID: 05534B760 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B.K. Allen For For Management 1.2 Elect Director A. Berard For For Management 1.3 Elect Director R.A. Brenneman For For Management 1.4 Elect Director S. Brochu For For Management 1.5 Elect Director R.E. Brown For For Management 1.6 Elect Director G.A. Cope For For Management 1.7 Elect Director A.S. Fell For For Management 1.8 Elect Director E.C. Lumley For For Management 1.9 Elect Director T.C. O'Neill For For Management 1.10 Elect Director J. Prentice For For Management 1.11 Elect Director R.C. Simmonds For For Management 1.12 Elect Director C. Taylor For For Management 1.13 Elect Director P.R. Weiss For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Executive For For Management Compensation Approach 4.1 SP 1: Performance-Based Equity Awards Against Against Shareholder 4.2 SP 2: Increase Disclosure of Executive Against Against Shareholder Compensation 4.3 SP 3: Disclose Information on Against Against Shareholder Compensation Consultant 4.4 SP 4: Establish a Separate Risk Against Against Shareholder Management Committee BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Henry P. Becton, Jr. For For Management 3 Elect Director Edward F. Degraan For For Management 4 Elect Director Vincent A. Forlenza For For Management 5 Elect Director Claire M. Fraser-liggett For For Management 6 Elect Director Christopher Jones For For Management 7 Elect Director Marshall O. Larsen For For Management 8 Elect Director Edward J. Ludwig For For Management 9 Elect Director Adel A.F. Mahmoud For For Management 10 Elect Director Gary A. Mecklenburg For For Management 11 Elect Director James F. Orr For For Management 12 Elect Director Willard J. Overlock, Jr For For Management 13 Elect Director Bertram L. Scott For For Management 14 Elect Director Alfred Sommer For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder CABLEVISION SYSTEMS CORPORATION Ticker: CVC Security ID: 12686C109 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zachary W. Carter For For Management 1.2 Elect Director Thomas V. Reifenheiser For Withhold Management 1.3 Elect Director John R. Ryan For Withhold Management 1.4 Elect Director Vincent Tese For Withhold Management 1.5 Elect Director Leonard Tow For For Management 2 Ratify Auditors For For Management CANON INC. Ticker: 7751 Security ID: 138006309 Meeting Date: MAR 29, 2012 Meeting Type: Annual Record Date: DEC 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 60 2 Amend Articles To Authorize Internet For For Management Disclosure of Shareholder Meeting Materials - Indemnify Directors and Statutory Auditors 3.1 Elect Director Mitarai, Fujio For For Management 3.2 Elect Director Tanaka, Toshizo For For Management 3.3 Elect Director Ikoma, Toshiaki For For Management 3.4 Elect Director Watanabe, Kunio For For Management 3.5 Elect Director Adachi, Yoroku For For Management 3.6 Elect Director Mitsuhashi, Yasuo For For Management 3.7 Elect Director Matsumoto, Shigeyuki For For Management 3.8 Elect Director Homma, Toshio For For Management 3.9 Elect Director Nakaoka, Masaki For For Management 3.10 Elect Director Honda, Haruhisa For For Management 3.11 Elect Director Ozawa, Hideki For For Management 3.12 Elect Director Maeda, Masaya For For Management 3.13 Elect Director Tani, Yasuhiro For For Management 3.14 Elect Director Araki, Makoto For For Management 3.15 Elect Director Suematsu, Hiroyuki For For Management 3.16 Elect Director Uzawa, Shigeyuki For For Management 3.17 Elect Director Nagasawa, Kenichi For For Management 3.18 Elect Director Otsuka, Naoji For For Management 4 Appoint Statutory Auditor Uramoto, For For Management Kengo 5 Approve Retirement Bonus Payment for For Against Management Directors 6 Approve Annual Bonus Payment to For For Management Directors CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 02, 2011 Meeting Type: Annual Record Date: SEP 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Colleen F. Arnold For For Management 2 Elect Director George S. Barrett For For Management 3 Elect Director Glenn A. Britt For For Management 4 Elect Director Carrie S. Cox For For Management 5 Elect Director Calvin Darden For For Management 6 Elect Director Bruce L. Downey For For Management 7 Elect Director John F. Finn For For Management 8 Elect Director Gregory B. Kenny For For Management 9 Elect Director David P. King For For Management 10 Elect Director Richard C. Notebaert For For Management 11 Elect Director David W. Raisbeck For For Management 12 Elect Director Jean G. Spaulding For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Require Independent Board Chairman Against Against Shareholder CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard W. Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings CEMEX S.A.B. DE C.V. Ticker: CX Security ID: 151290889 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: JAN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2011 in Accordance with Mexican Securities Market Law; Accept Board Opinion on CEO Report; Present Reports of Audit and Corporate Practices Committees, Receive Report on Tax Obligations 2 Approve Allocation of Income For For Management 3 Authorize Increase in Variable Portion For Against Management of Capital via Capitalization of Reserves and Issuance of Treasury Shares 4 Approve Extension of Holding Period of For Against Management Five Years the Current Stock Option Plan for Directors, Officers and Employees; Authorize Increase in Variable Portion of Capital via Issuance of Treasury Shares Without Preemptive Rights 5 Elect Directors, and Chairmen and For Against Management Members of the Audit, Corporate Practices and Finance Committees 6 Approve Remuneration of Directors and For For Management Members of the Audit, Corporate Practices and Finance Committees 7 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Adopt Guidelines for Country Selection Against Against Shareholder 18 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against Against Shareholder Environmental Qualifications CHINA MOBILE LIMITED Ticker: 00941 Security ID: 16941M109 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Reelect Xi Guohua as Director For For Management 3b Reelect Sha Yuejia as Director For Against Management 3c Reelect Liu Aili as Director For For Management 3d Reelect Frank Wong Kwong Shing as For For Management Director 3e Reelect Moses Cheng Mo Chi as Director For For Management 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares COBALT INTERNATIONAL ENERGY, INC. Ticker: CIE Security ID: 19075F106 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph H. Bryant For Withhold Management 1.2 Elect Director Peter R. Coneway For Withhold Management 1.3 Elect Director Michael G. France For Withhold Management 1.4 Elect Director Jack E. Golden For For Management 1.5 Elect Director N. John Lancaster For Withhold Management 1.6 Elect Director Scott L. Lebovitz For Withhold Management 1.7 Elect Director Jon A. Marshall For For Management 1.8 Elect Director Kenneth W. Moore For Withhold Management 1.9 Elect Director Kenneth A. Pontarelli For Withhold Management 1.10 Elect Director Myles W. Scoggins For For Management 1.11 Elect Director D. Jeff van Steenbergen For Withhold Management 1.12 Elect Director Martin H. Young, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Armitage For For Management 2 Elect Director Richard H. Auchinleck For For Management 3 Elect Director James E. Copeland, Jr. For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Ruth R. Harkin For For Management 6 Elect Director Ryan M. Lance For For Management 7 Elect Director Mohd H. Marican For For Management 8 Elect Director Harold W. McGraw, III For For Management 9 Elect Director James J. Mulva For For Management 10 Elect Director Robert A. Niblock For For Management 11 Elect Director Harald J. Norvik For For Management 12 Elect Director William K. Reilly For For Management 13 Elect Director Victoria J. Tschinkel For For Management 14 Elect Director Kathryn C. Turner For For Management 15 Elect Director William E. Wade, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 18 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 22 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James D. Sinegal For For Management 1.2 Elect Director Jeffrey H. Brotman For For Management 1.3 Elect Director Richard A. Galanti For For Management 1.4 Elect Director Daniel J. Evans For For Management 1.5 Elect Director Jeffrey S. Raikes For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CPFL ENERGIA S.A Ticker: CPFE3 Security ID: 126153105 Meeting Date: DEC 19, 2011 Meeting Type: Special Record Date: NOV 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For For Management 2 Consolidate Bylaws For For Management 3 Amend Remuneration of Executive For Against Management Officers and Non-Executive Directors 4 Approve Joint Venture between CPFL and For For Management ERSA - Energias Renovaveis SA 5 Elect Alternate Director For For Management CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Approve Omnibus Stock Plan For For Management 13 Amend Nonqualified Employee Stock For For Management Purchase Plan 14 Provide Right to Call Special Meeting For For Management DIRECTV Ticker: DTV Security ID: 25490A101 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Boyd, Jr. For For Management 2 Elect Director David Dillon For For Management 3 Elect Director Samuel DiPiazza, Jr. For For Management 4 Elect Director Dixon Doll For For Management 5 Elect Director Peter Lund For For Management 6 Elect Director Nancy Newcomb For For Management 7 Elect Director Lorrie Norrington For For Management 8 Ratify Auditors For For Management 9 Eliminate Class of Common Stock For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Pro-rata Vesting of Equity Awards Against For Shareholder DOLLAR GENERAL CORPORATION Ticker: DG Security ID: 256677105 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raj Agrawal For Withhold Management 1.2 Elect Director Warren F. Bryant For Withhold Management 1.3 Elect Director Michael M. Calbert For Withhold Management 1.4 Elect Director Richard W. Dreiling For Withhold Management 1.5 Elect Director Adrian Jones For Withhold Management 1.6 Elect Director William C. Rhodes, III For Withhold Management 1.7 Elect Director David B. Rickard For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Baicker For For Management 2 Elect Director J. E. Fyrwald For For Management 3 Elect Director E. R. Marram For For Management 4 Elect Director D. R. Oberhelman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Adopt Policy for Engagement With Against Against Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote 10 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven W. Alesio For For Management 2 Elect Director William H. Bolinder For For Management 3 Elect Director Michael D. Fraizer For For Management 4 Elect Director Nancy J. Karch For For Management 5 Elect Director Christine B. Mead For For Management 6 Elect Director Thomas E. Moloney For For Management 7 Elect Director James A. Parke For For Management 8 Elect Director James S. Riepe For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Approve Omnibus Stock Plan For For Management 13 Ratify Auditors For For Management GLAXOSMITHKLINE PLC Ticker: GSK Security ID: 37733W105 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect Sir Christopher Gent as For For Management Director 4 Re-elect Sir Andrew Witty as Director For For Management 5 Re-elect Sir Roy Anderson as Director For For Management 6 Re-elect Dr Stephanie Burns as Director For For Management 7 Re-elect Stacey Cartwright as Director For For Management 8 Re-elect Larry Culp as Director For For Management 9 Re-elect Sir Crispin Davis as Director For For Management 10 Re-elect Simon Dingemans as Director For For Management 11 Re-elect Judy Lewent as Director For For Management 12 Re-elect Sir Deryck Maughan as Director For For Management 13 Re-elect Dr Daniel Podolsky as Director For For Management 14 Re-elect Dr Moncef Slaoui as Director For For Management 15 Re-elect Tom de Swaan as Director For For Management 16 Re-elect Sir Robert Wilson as Director For For Management 17 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 18 Authorise the Audit & Risk Committee For For Management to Fix Remuneration of Auditors 19 Authorise EU Political Donations and For For Management Expenditure 20 Authorise Issue of Equity with For Against Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase For For Management 23 Approve the Exemption from Statement For For Management of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports 24 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 25 Approve 2012 ShareSave Plan For For Management 26 Approve 2012 ShareReward Plan For For Management INFOSYS LTD. Ticker: 500209 Security ID: 456788108 Meeting Date: OCT 11, 2011 Meeting Type: Special Record Date: SEP 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Revocation of Resolution 17 For For Management Passed at the AGM Held on June 12, 2004 Re: Establish a New Welfare Trust 2 Approve Restricted Stock Unit Plan For Against Management 2011 (RSU Plan 2011) 3 Approve Grant of Restricted Stock For Against Management Units to Employees of the Company's Subsidiaries Under the RSU Plan 2011 INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director William R. Brody For For Management 3 Elect Director Kenneth I. Chenault For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director David N. Farr For For Management 6 Elect Director Shirley Ann Jackson For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director Samuel J. Palmisano For For Management 11 Elect Director Virginia M. Rometty For For Management 12 Elect Director Joan E. Spero For For Management 13 Elect Director Sidney Taurel For For Management 14 Elect Director Lorenzo H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder 18 Report on Political Contributions Against Against Shareholder 19 Report on Lobbying Expenses Against Against Shareholder INTERNATIONAL FLAVORS & FRAGRANCES INC. Ticker: IFF Security ID: 459506101 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marcello Bottoli For For Management 2 Elect Director Linda B. Buck For For Management 3 Elect Director J. Michael Cook For For Management 4 Elect Director Roger W. Ferguson, Jr. For For Management 5 Elect Director Andreas Fibig For For Management 6 Elect Director Alexandra A. Herzan For For Management 7 Elect Director Henry W. Howell, Jr. For For Management 8 Elect Director Katherine M. Hudson For For Management 9 Elect Director Arthur C. Martinez For For Management 10 Elect Director Dale F. Morrison For For Management 11 Elect Director Douglas D. Tough For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KOHL'S CORPORATION Ticker: KSS Security ID: 500255104 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Boneparth For For Management 2 Elect Director Steven A. Burd For For Management 3 Elect Director John F. Herma For For Management 4 Elect Director Dale E. Jones For For Management 5 Elect Director William S. Kellogg For For Management 6 Elect Director Kevin Mansell For For Management 7 Elect Director John E. Schlifske For For Management 8 Elect Director Frank V. Sica For For Management 9 Elect Director Peter M. Sommerhauser For For Management 10 Elect Director Stephanie A. Streeter For For Management 11 Elect Director Nina G. Vaca For For Management 12 Elect Director Stephen E. Watson For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Adopt Policy on Ending Use of Animal Against Against Shareholder Fur in Products 16 Adopt Policy on Succession Planning Against Against Shareholder 17 Stock Retention/Holding Period Against Against Shareholder LAS VEGAS SANDS CORP. Ticker: LVS Security ID: 517834107 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jason N. Ader For For Management 1.2 Elect Director Michael A. Leven For For Management 1.3 Elect Director Jeffrey H. Schwartz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nolan D. Archibald For For Management 2 Elect Director Rosalind G. Brewer For For Management 3 Elect Director David B. Burritt For For Management 4 Elect Director James O. Ellis, Jr. For For Management 5 Elect Director Thomas J. Falk For For Management 6 Elect Director Gwendolyn S. King For For Management 7 Elect Director James M. Loy For For Management 8 Elect Director Douglas H. McCorkindale For For Management 9 Elect Director Joseph W. Ralston For For Management 10 Elect Director Anne Stevens For For Management 11 Elect Director Robert J. Stevens For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Almon For For Management 1.2 Elect Director Kit D. Dietz For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management 5 Declassify the Board of Directors None For Shareholder 6 Report on Political Contributions Against Against Shareholder MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For Against Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 27, 2011 Meeting Type: Annual Record Date: MAY 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Reduce Supermajority Vote Requirement For For Management to Amend Certificate of Incorporation That Adversely Affects Holders of Series A Junior Participating Preferred Stock 14 Reduce Supermajority Vote Requirement For For Management to Amend Bylaws 15 Reduce Supermajority Vote Requirement For For Management and "Fair Price" Provision Applicable to Certain Business Combinations 16 Amend Certificate of Incorporation to For For Management Remove Transitional Provision Related to Eliminated Classified Board Structure 17 Amend Certificate of Incorporation to For For Management Conform the "Interested Transactions" Provisions and the Stockholder Action Provision 18 Stock Retention/Holding Period Against Against Shareholder MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 19, 2011 Meeting Type: Annual Record Date: JUN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Albert J. Hugo-Martinez For For Management 1.3 Elect Director L.b. Day For For Management 1.4 Elect Director Matthew W. Chapman For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years MICRON TECHNOLOGY, INC. Ticker: MU Security ID: 595112103 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven R. Appleton For For Management 2 Elect Director Robert L. Bailey For For Management 3 Elect Director Patrick J. Byrne For For Management 4 Elect Director Mercedes Johnson For For Management 5 Elect Director Lawrence N. Mondry For For Management 6 Elect Director Robert E. Switz For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year One Year Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 15, 2011 Meeting Type: Annual Record Date: SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 12, 2011 Meeting Type: Annual Record Date: AUG 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency None One Year Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder PEARSON PLC Ticker: PSON Security ID: 705015105 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Re-elect David Arculus as Director For For Management 4 Re-elect Patrick Cescau as Director For Against Management 5 Re-elect Will Ethridge as Director For For Management 6 Re-elect Rona Fairhead as Director For For Management 7 Re-elect Robin Freestone as Director For For Management 8 Re-elect Susan Fuhrman as Director For For Management 9 Re-elect Ken Hydon as Director For For Management 10 Re-elect Josh Lewis as Director For Against Management 11 Re-elect John Makinson as Director For For Management 12 Re-elect Glen Moreno as Director For For Management 13 Re-elect Marjorie Scardino as Director For Against Management 14 Elect Vivienne Cox as Director For For Management 15 Approve Remuneration Report For For Management 16 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Authorise Issue of Equity with For Against Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase For For Management 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 22 Adopt New Articles of Association For For Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Indra K. Nooyi For For Management 8 Elect Director Sharon Percy Rockefeller For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Lloyd G. Trotter For For Management 11 Elect Director Daniel Vasella For For Management 12 Elect Director Alberto Weisser For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Omnibus Stock Plan For For Management 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Establish Risk Oversight Committee Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect DirectorLouis C. Camilleri For For Management 4 Elect DirectorJ. Dudley Fishburn For For Management 5 Elect DirectorJennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Kalpana Morparia For For Management 9 Elect DirectorLucio A. Noto For For Management 10 Elect DirectorRobert B. Polet For For Management 11 Elect DirectorCarlos Slim Helu For For Management 12 Elect DirectorStephen M. Wolf For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Restricted Stock Plan For Against Management 16 Require Independent Board Chairman Against Against Shareholder 17 Establish Ethics Committee to Review Against Against Shareholder Marketing Activities PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 14, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney C. Adkins For For Management 2 Elect Director Anne M. Busquet For For Management 3 Elect Director Roger Fradin For For Management 4 Elect Director Anne Sutherland Fuchs For For Management 5 Elect Director James H. Keyes For For Management 6 Elect Director Murray D. Martin For For Management 7 Elect Director Michael I. Roth For For Management 8 Elect Director David L. Shedlarz For For Management 9 Elect Director David B. Snow, Jr. For For Management 10 Elect Director Robert E. Weissman For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PRAXAIR, INC. Ticker: PX Security ID: 74005P104 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Angel For For Management 1.2 Elect Director Oscar Bernardes For For Management 1.3 Elect Director Bret K. Clayton For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Edward G. Galante For For Management 1.6 Elect Director Claire W. Gargalli For For Management 1.7 Elect Director Ira D. Hall For For Management 1.8 Elect Director Raymond W. LeBoeuf For For Management 1.9 Elect Director Larry D. McVay For For Management 1.10 Elect Director Wayne T. Smith For For Management 1.11 Elect Director Robert L. Wood For For Management 2 Provide Right to Call Special Meeting For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 5 Ratify Auditors For For Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James E. Cartwright For For Management 2 Elect Director Vernon E. Clark For For Management 3 Elect Director John M. Deutch For For Management 4 Elect Director Stephen J. Hadley For For Management 5 Elect Director Frederic M. Poses For For Management 6 Elect Director Michael C. Ruettgers For For Management 7 Elect Director Ronald L. Skates For For Management 8 Elect Director William R. Spivey For For Management 9 Elect Director Linda G. Stuntz For For Management 10 Elect Director William H. Swanson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Stock Retention/Holding Period Against Against Shareholder 14 Submit SERP to Shareholder Vote Against For Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder SOUTHERN COPPER CORPORATION Ticker: SCCO Security ID: 84265V105 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director German Larrea For Withhold Management Mota-Velasco 1.2 Elect Director Oscar Gonzalez Rocha For Withhold Management 1.3 Elect Director Emilio Carrillo Gamboa For For Management 1.4 Elect Director Alfredo Casar Perez For Withhold Management 1.5 Elect Director Luis Castelazo Morales For Withhold Management 1.6 Elect Director Enrique Castillo For For Management Sanchez Mejorada 1.7 Elect Director Alberto de la Parra For Withhold Management Zavala 1.8 Elect Director Xavier Garcia de For Withhold Management Quevedo Topete 1.9 Elect Director Genaro Larrea For Withhold Management Mota-Velasco 1.10 Elect Director Daniel Muniz Quintanilla For Withhold Management 1.11 Elect Director Luis Miguel Palomino For Withhold Management Bonilla 1.12 Elect Director Gilberto Perezalonso For Withhold Management Cifuentes 1.13 Elect Director Juan Rebolledo Gout For Withhold Management 1.14 Elect Director Carlos Ruiz Sacristan For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Ticker: 2330 Security ID: 874039100 Meeting Date: JUN 12, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2011 Business Operations For For Management Report and Financial Statements 2 Approve Plan on 2011 Profit For For Management Distribution 3 Amend the Articles of Association For For Management 4 Approve Amendment to Rules and For For Management Procedures for Election of Directors 5.1 Elect Morris Chang, with Shareholder For For Management No.4515, as Director 5.2 Elect F.C. Tseng, with Shareholder No. For For Management 104, as Director 5.3 Elect Johnsee Lee, a Representative of For For Management National Development Fund, Executive Yuan, with Shareholder No. 1, as Director 5.4 Elect Rick Tsai, with Shareholder No. For For Management 7252, as Director 5.5 Elect Sir Peter Leahy Bonfield, with For For Management Passport No.093180657, as Independent Director 5.6 Elect Stan Shih, with Shareholder No. For For Management 534770, as Independent Director 5.7 Elect Thomas J. Engibous, with For For Management Passport No.135021464, as Independent Director 5.8 Elect Gregory C. Chow, with Passport For For Management No.214553970, as Independent Director 5.9 Elect Kok-Choo Chen, with Shareholder For For Management No.9546, as Independent Director 6 Transact Other Business (Non-Voting) None None Management TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Calvin Darden For For Management 1.3 Elect Director Mary N. Dillon For For Management 1.4 Elect Director James A. Johnson For For Management 1.5 Elect Director Mary E. Minnick For For Management 1.6 Elect Director Anne M. Mulcahy For For Management 1.7 Elect Director Derica W. Rice For For Management 1.8 Elect Director Stephen W. Sanger For For Management 1.9 Elect Director Gregg W. Steinhafel For For Management 1.10 Elect Director John G. Stumpf For For Management 1.11 Elect Director Solomon D. Trujillo For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Electronics Recycling and Against Against Shareholder Preventing E-Waste Export 6 Prohibit Political Contributions Against Against Shareholder THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Reuben V. Anderson For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director David B. Dillon For For Management 4 Elect Director Susan J. Kropf For For Management 5 Elect Director John T. LaMacchia For For Management 6 Elect Director David B. Lewis For For Management 7 Elect Director W. Rodney McMullen For For Management 8 Elect Director Jorge P. Montoya For For Management 9 Elect Director Clyde R. Moore For For Management 10 Elect Director Susan M. Phillips For For Management 11 Elect Director Steven R. Rogel For For Management 12 Elect Director James A. Runde For For Management 13 Elect Director Ronald L. Sargent For For Management 14 Elect Director Bobby S. Shackouls For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Ratify Auditors For For Management 17 Adopt ILO Based Code of Conduct Against Against Shareholder 18 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy THE WESTERN UNION COMPANY Ticker: WU Security ID: 959802109 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard A. Goodman For For Management 2 Elect Director Roberto G. Mendoza For For Management 3 Elect Director Michael A. Miles, Jr. For For Management 4 Declassify the Board of Directors For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Omnibus Stock Plan For For Management 8 Adopt Proxy Access Right Against For Shareholder 9 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote TRW AUTOMOTIVE HOLDINGS CORP. Ticker: TRW Security ID: 87264S106 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Albaugh For Withhold Management 1.2 Elect Director Robert L. Friedman For For Management 1.3 Elect Director J. Michael Losh For For Management 1.4 Elect Director David S. Taylor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty, III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Stock Retention Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Michael J. Burns For For Management 3 Elect Director D. Scott Davis For For Management 4 Elect Director Stuart E. Eizenstat For For Management 5 Elect Director Michael L. Eskew For For Management 6 Elect Director William R. Johnson For For Management 7 Elect Director Candace Kendle For For Management 8 Elect Director Ann M. Livermore For For Management 9 Elect Director Rudy H.P. Markham For For Management 10 Elect Director Clark T. Randt, Jr. For For Management 11 Elect Director John W. Thompson For For Management 12 Elect Director Carol B. Tome For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock For For Management Purchase Plan 16 Report on Lobbying Contributions and Against Against Shareholder Expenses VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director Melanie L. Healey For For Management 3 Elect Director M. Frances Keeth For For Management 4 Elect Director Robert W. Lane For For Management 5 Elect Director Lowell C. McAdam For For Management 6 Elect Director Sandra O. Moose For For Management 7 Elect Director Joseph Neubauer For For Management 8 Elect Director Donald T. Nicolaisen For For Management 9 Elect Director Clarence Otis, Jr. For For Management 10 Elect Director Hugh B. Price For For Management 11 Elect Director Rodney E. Slater For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Disclose Prior Government Service Against Against Shareholder 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Provide Right to Act by Written Consent Against For Shareholder 19 Commit to Wireless Network Neutrality Against Against Shareholder WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Marissa A. Mayer For For Management 9 Elect Director Gregory B. Penner For For Management 10 Elect Director Steven S. Reinemund For For Management 11 Elect Director H. Lee Scott, Jr. For For Management 12 Elect Director Arne M. Sorenson For For Management 13 Elect Director Jim C. Walton For For Management 14 Elect Director S. Robson Walton For For Management 15 Elect Director Christopher J. Williams For For Management 16 Elect Director Linda S. Wolf For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Report on Political Contributions Against Against Shareholder 20 Request Director Nominee with Patient Against Against Shareholder Safety and Healthcare Quality Experience 21 Performance-Based Equity Awards Against For Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 11, 2012 Meeting Type: Annual Record Date: NOV 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Brailer For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director William C. Foote For For Management 4 Elect Director Mark P. Frissora For For Management 5 Elect Director Ginger L. Graham For For Management 6 Elect Director Alan G. McNally For For Management 7 Elect Director Nancy M. Schlichting For For Management 8 Elect Director David Y. Schwartz For For Management 9 Elect Director Alejandro Silva For For Management 10 Elect Director James A. Skinner For For Management 11 Elect Director Gregory D. Wasson For For Management 12 Ratify Auditors For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Adopt Retention Ratio for Executives Against For Shareholder Legacy Multi Cap ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against Against Shareholder 9 Cease Compliance Adjustments to Against Against Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder AMERICAN CAPITAL AGENCY CORP. Ticker: AGNC Security ID: 02503X105 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert M. Couch For For Management 2 Elect Director Morris A. Davis For For Management 3 Elect Director Randy E. Dobbs For For Management 4 Elect Director Larry K. Harvey For For Management 5 Elect Director Alvin N. Puryear For For Management 6 Elect Director Malon Wilkus For For Management 7 Elect Director Samuel A. Flax For For Management 8 Increase Authorized Common Stock For For Management 9 Increase Authorized Preferred Stock For Against Management 10 Ratify Auditors For For Management AMERICAN EAGLE OUTFITTERS, INC. Ticker: AEO Security ID: 02553E106 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Janice E. Page For For Management 2 Elect Director Noel J. Spiegel For For Management 3 Elect Director Gerald E. Wedren For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: MAR 01, 2012 Meeting Type: Annual Record Date: JAN 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven H. Collis For For Management 2 Elect Director Richard C. Gozon For For Management 3 Elect Director Kathleen W. Hyle For For Management 4 Elect Director Michael J. Long For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ARBITRON INC. Ticker: ARB Security ID: 03875Q108 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shellye L. Archambeau For For Management 1.2 Elect Director David W. Devonshire For For Management 1.3 Elect Director John A. Dimling For For Management 1.4 Elect Director Erica Farber For For Management 1.5 Elect Director Ronald G. Garriques For For Management 1.6 Elect Director Philip Guarascio For For Management 1.7 Elect Director William T. Kerr For For Management 1.8 Elect Director Larry E. Kittelberger For For Management 1.9 Elect Director Luis G. Nogales For For Management 1.10 Elect Director Richard A. Post For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ARTHUR J. GALLAGHER & CO. Ticker: AJG Security ID: 363576109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William L. Bax For For Management 2 Elect Director Frank E. English, Jr. For For Management 3 Elect Director J. Patrick Gallagher, For For Management Jr. 4 Elect Director Ilene S. Gordon For For Management 5 Elect Director Elbert O. Hand For For Management 6 Elect Director David S. Johnson For For Management 7 Elect Director Kay W. McCurdy For For Management 8 Elect Director Norman L. Rosenthal For For Management 9 Elect Director James R. Wimmer For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AU OPTRONICS CORP Ticker: 2409 Security ID: 002255107 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2011 Business Operations For For Management Report and Financial Statements 2 Approve Statement of Profit and Loss For For Management Appropriation 3 Approve to Amend the Articles of For For Management Association 4 Approve to Amend Procedures Governing For For Management the Acquisition or Disposal of Assets, Procedures for Endorsement and Guarantees, and Procedures for Lending Funds to Other Parties 5 Approve Release of Restrictions of For For Management Competitive Activities of Directors 6 Approve Capital Increase by Issuing For For Management Ordinary Shares to Participate in the Issuance of Global Depository Receipt or/and Issuing Ordinary Shares via Private Placement or/and Issuing Overseas or Domestic Convertible Corporate Bonds via Private Placement 7 Transact Other Business None None Management BCE INC. Ticker: BCE Security ID: 05534B760 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B.K. Allen For For Management 1.2 Elect Director A. Berard For For Management 1.3 Elect Director R.A. Brenneman For For Management 1.4 Elect Director S. Brochu For For Management 1.5 Elect Director R.E. Brown For For Management 1.6 Elect Director G.A. Cope For For Management 1.7 Elect Director A.S. Fell For For Management 1.8 Elect Director E.C. Lumley For For Management 1.9 Elect Director T.C. O'Neill For For Management 1.10 Elect Director J. Prentice For For Management 1.11 Elect Director R.C. Simmonds For For Management 1.12 Elect Director C. Taylor For For Management 1.13 Elect Director P.R. Weiss For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote on Executive For For Management Compensation Approach 4.1 SP 1: Performance-Based Equity Awards Against Against Shareholder 4.2 SP 2: Increase Disclosure of Executive Against Against Shareholder Compensation 4.3 SP 3: Disclose Information on Against Against Shareholder Compensation Consultant 4.4 SP 4: Establish a Separate Risk Against Against Shareholder Management Committee BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Henry P. Becton, Jr. For For Management 3 Elect Director Edward F. Degraan For For Management 4 Elect Director Vincent A. Forlenza For For Management 5 Elect Director Claire M. Fraser-liggett For For Management 6 Elect Director Christopher Jones For For Management 7 Elect Director Marshall O. Larsen For For Management 8 Elect Director Edward J. Ludwig For For Management 9 Elect Director Adel A.F. Mahmoud For For Management 10 Elect Director Gary A. Mecklenburg For For Management 11 Elect Director James F. Orr For For Management 12 Elect Director Willard J. Overlock, Jr For For Management 13 Elect Director Bertram L. Scott For For Management 14 Elect Director Alfred Sommer For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa M. Caputo For For Management 1.2 Elect Director Kathy J. Higgins Victor For For Management 1.3 Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Declassify the Board of Directors For For Shareholder C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. MacLennan For For Management 2 Elect Director James B. Stake For For Management 3 Elect Director John P. Wiehoff For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors For For Management 6 Ratify Auditors For For Management CABLEVISION SYSTEMS CORPORATION Ticker: CVC Security ID: 12686C109 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zachary W. Carter For For Management 1.2 Elect Director Thomas V. Reifenheiser For Withhold Management 1.3 Elect Director John R. Ryan For Withhold Management 1.4 Elect Director Vincent Tese For Withhold Management 1.5 Elect Director Leonard Tow For For Management 2 Ratify Auditors For For Management CANON INC. Ticker: 7751 Security ID: 138006309 Meeting Date: MAR 29, 2012 Meeting Type: Annual Record Date: DEC 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 60 2 Amend Articles To Authorize Internet For For Management Disclosure of Shareholder Meeting Materials - Indemnify Directors and Statutory Auditors 3.1 Elect Director Mitarai, Fujio For For Management 3.2 Elect Director Tanaka, Toshizo For For Management 3.3 Elect Director Ikoma, Toshiaki For For Management 3.4 Elect Director Watanabe, Kunio For For Management 3.5 Elect Director Adachi, Yoroku For For Management 3.6 Elect Director Mitsuhashi, Yasuo For For Management 3.7 Elect Director Matsumoto, Shigeyuki For For Management 3.8 Elect Director Homma, Toshio For For Management 3.9 Elect Director Nakaoka, Masaki For For Management 3.10 Elect Director Honda, Haruhisa For For Management 3.11 Elect Director Ozawa, Hideki For For Management 3.12 Elect Director Maeda, Masaya For For Management 3.13 Elect Director Tani, Yasuhiro For For Management 3.14 Elect Director Araki, Makoto For For Management 3.15 Elect Director Suematsu, Hiroyuki For For Management 3.16 Elect Director Uzawa, Shigeyuki For For Management 3.17 Elect Director Nagasawa, Kenichi For For Management 3.18 Elect Director Otsuka, Naoji For For Management 4 Appoint Statutory Auditor Uramoto, For For Management Kengo 5 Approve Retirement Bonus Payment for For Against Management Directors 6 Approve Annual Bonus Payment to For For Management Directors CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 02, 2011 Meeting Type: Annual Record Date: SEP 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Colleen F. Arnold For For Management 2 Elect Director George S. Barrett For For Management 3 Elect Director Glenn A. Britt For For Management 4 Elect Director Carrie S. Cox For For Management 5 Elect Director Calvin Darden For For Management 6 Elect Director Bruce L. Downey For For Management 7 Elect Director John F. Finn For For Management 8 Elect Director Gregory B. Kenny For For Management 9 Elect Director David P. King For For Management 10 Elect Director Richard C. Notebaert For For Management 11 Elect Director David W. Raisbeck For For Management 12 Elect Director Jean G. Spaulding For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Require Independent Board Chairman Against Against Shareholder CASEY'S GENERAL STORES, INC. Ticker: CASY Security ID: 147528103 Meeting Date: SEP 16, 2011 Meeting Type: Annual Record Date: JUL 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Myers For For Management 1.2 Elect Director Diane C. Bridgewater For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management CEDAR FAIR, L.P. Ticker: FUN Security ID: 150185106 Meeting Date: JUN 27, 2012 Meeting Type: Annual Record Date: MAY 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Hanrahan For For Management 1.2 Elect Director Lauri M. Shanahan For For Management 1.3 Elect Director Debra Smithart-Oglesby For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CELLCOM ISRAEL LTD. Ticker: CEL Security ID: M2196U109 Meeting Date: JUL 27, 2011 Meeting Type: Annual Record Date: JUN 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Ami Erel as Director For Against Management 1.2 Elect Shay Livnat as Director For Against Management 1.3 Elect Raanan Cohen as Director For Against Management 1.4 Elect Rafi Bisker as Director For Against Management 1.5 Elect Shlomo Waxe as Director For For Management 1.6 Elect Haim Gavrieli as Director For Against Management 1.7 Elect Ari Bronshtein as Director For Against Management 1.8 Elect Tal Raz as Director For Against Management 1.9 Elect Ephraim Kunda as Director For For Management 1.10 Elect Edith Lusky as Director For Against Management 2.1 Approve Compensation of Shlomo Waxe For For Management 2.2 Approve Compensation of Ephraim Kunda For For Management 2.3 Approve Compensation of Edith Lusky For For Management 3 Approve Merger between company's For For Management Subsidiary and Netvision Ltd. 3a Indicate Personal Interest in Proposed None Against Management Agenda Item 4 Approve Related Party Transaction For Against Management 4a Indicate Personal Interest in Proposed None Against Management Agenda Item 5.1 Amend Indemnification Policy For For Management 5.2 Amend Articles For For Management 5.3 Amend Articles For For Management 6.1 Amend Non-Controlling Shareholder For For Management Director Indemnification Agreements 6.2 Amend Controlling Shareholder Director For For Management Indemnification Agreements 6.2a Indicate Personal Interest in Proposed None Against Management Agenda Item 7 Approve Liability and Indemnification For For Management Insurance for directors who are controlling shareholders 7a Indicate Personal Interest in Proposed None Against Management Agenda Item 8 Ratify Somekh Chaikin as Auditors For For Management 9 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) CEMEX S.A.B. DE C.V. Ticker: CX Security ID: 151290889 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: JAN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year 2011 in Accordance with Mexican Securities Market Law; Accept Board Opinion on CEO Report; Present Reports of Audit and Corporate Practices Committees, Receive Report on Tax Obligations 2 Approve Allocation of Income For For Management 3 Authorize Increase in Variable Portion For Against Management of Capital via Capitalization of Reserves and Issuance of Treasury Shares 4 Approve Extension of Holding Period of For Against Management Five Years the Current Stock Option Plan for Directors, Officers and Employees; Authorize Increase in Variable Portion of Capital via Issuance of Treasury Shares Without Preemptive Rights 5 Elect Directors, and Chairmen and For Against Management Members of the Audit, Corporate Practices and Finance Committees 6 Approve Remuneration of Directors and For For Management Members of the Audit, Corporate Practices and Finance Committees 7 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting CHARLES RIVER LABORATORIES INTERNATIONAL, INC. Ticker: CRL Security ID: 159864107 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James C. Foster For For Management 1.2 Elect Director Robert J. Bertolini For For Management 1.3 Elect Director Stephen D. Chubb For For Management 1.4 Elect Director Deborah T. Kochevar For For Management 1.5 Elect Director George E. Massaro For For Management 1.6 Elect Director George M. Milne, Jr. For For Management 1.7 Elect Director C. Richard Reese For For Management 1.8 Elect Director Samuel O. Thier For For Management 1.9 Elect Director Richard F. Wallman For For Management 1.10 Elect Director William H. Waltrip For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Animal Welfare Act Violations Against Against Shareholder CHEMED CORPORATION Ticker: CHE Security ID: 16359R103 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin J. McNamara For For Management 1.2 Elect Director Joel F. Gemunder For For Management 1.3 Elect Director Patrick P. Grace For For Management 1.4 Elect Director Thomas C. Hutton For For Management 1.5 Elect Director Walter L. Krebs For For Management 1.6 Elect Director Andrea R. Lindell For For Management 1.7 Elect Director Thomas P. Rice For For Management 1.8 Elect Director Donald E. Saunders For For Management 1.9 Elect Director George J. Walsh, III For For Management 1.10 Elect Director Frank E. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Adopt Guidelines for Country Selection Against Against Shareholder 18 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against Against Shareholder Environmental Qualifications CHINA MOBILE LIMITED Ticker: 00941 Security ID: 16941M109 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Reelect Xi Guohua as Director For For Management 3b Reelect Sha Yuejia as Director For Against Management 3c Reelect Liu Aili as Director For For Management 3d Reelect Frank Wong Kwong Shing as For For Management Director 3e Reelect Moses Cheng Mo Chi as Director For For Management 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CIMAREX ENERGY CO. Ticker: XEC Security ID: 171798101 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joseph R. Albi For For Management 2 Elect Director Jerry Box For For Management 3 Elect Director Michael J. Sullivan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management CINCINNATI FINANCIAL CORPORATION Ticker: CINF Security ID: 172062101 Meeting Date: APR 28, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William F. Bahl For For Management 1.2 Elect Director Steven J. Johnston For For Management 1.3 Elect Director Kenneth C. Lichtendahl For For Management 1.4 Elect Director W. Rodney McMullen For For Management 1.5 Elect Director Gretchen W. Price For For Management 1.6 Elect Director John J. Schiff, Jr. For For Management 1.7 Elect Director Thomas R. Schiff For For Management 1.8 Elect Director Kenneth W. Stecher For For Management 1.9 Elect Director John F. Steele, Jr. For For Management 1.10 Elect Director E. Anthony Woods For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management CLECO CORPORATION Ticker: CNL Security ID: 12561W105 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Patrick Garrett For For Management 1.2 Elect Director Elton R. King For For Management 1.3 Elect Director Shelley Stewart, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Sustainability Report Against Against Shareholder COCA-COLA ENTERPRISES, INC. Ticker: CCE Security ID: 19122T109 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Bennink For For Management 1.2 Elect Director John F. Brock For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director L. Phillip Humann For For Management 1.5 Elect Director Orrin H. Ingram, II For For Management 1.6 Elect Director Thomas H. Johnson For For Management 1.7 Elect Director Suzanne B. Labarge For For Management 1.8 Elect Director Veronique Morali For For Management 1.9 Elect Director Garry Watts For For Management 1.10 Elect Director Curtis R. Welling For For Management 1.11 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James D. Sinegal For For Management 1.2 Elect Director Jeffrey H. Brotman For For Management 1.3 Elect Director Richard A. Galanti For For Management 1.4 Elect Director Daniel J. Evans For For Management 1.5 Elect Director Jeffrey S. Raikes For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CPFL ENERGIA S.A Ticker: CPFE3 Security ID: 126153105 Meeting Date: DEC 19, 2011 Meeting Type: Special Record Date: NOV 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For For Management 2 Consolidate Bylaws For For Management 3 Amend Remuneration of Executive For Against Management Officers and Non-Executive Directors 4 Approve Joint Venture between CPFL and For For Management ERSA - Energias Renovaveis SA 5 Elect Alternate Director For For Management CPFL ENERGIA S.A Ticker: CPFE3 Security ID: 126153105 Meeting Date: APR 12, 2012 Meeting Type: Annual/Special Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2011 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors and Alternates For Against Management 4 Elect Fiscal Council Members and For For Management Alternates 5 Approve Remuneration of Executive For Against Management Officers and Non-Executive Directors 6 Approve Remuneration of Fiscal Council For For Management Members 7 Approve Acquisition of Jantus SL For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director C. David Brown, II For For Management 2 Elect Director David W. Dorman For For Management 3 Elect Director Anne M. Finucane For For Management 4 Elect Director Kristen Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director Larry J. Merlo For For Management 7 Elect Director Jean-Pierre Millon For For Management 8 Elect Director C.A. Lance Piccolo For For Management 9 Elect Director Richard J. Swift For For Management 10 Elect Director Tony L. White For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Provide Right to Act by Written Consent For For Management 14 Report on Political Contributions Against Against Shareholder DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David E. Alexander For For Management 2 Elect Director Pamela H. Patsley For For Management 3 Elect Director M. Anne Szostak For For Management 4 Elect Director Michael F. Weinstein For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers DST SYSTEMS, INC. Ticker: DST Security ID: 233326107 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lowell L. Bryan For For Management 1.2 Elect Director Samuel G. Liss For For Management 1.3 Elect Director Travis E. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: NOV 30, 2011 Meeting Type: Special Record Date: OCT 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Adjourn Meeting For Against Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Baicker For For Management 2 Elect Director J. E. Fyrwald For For Management 3 Elect Director E. R. Marram For For Management 4 Elect Director D. R. Oberhelman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Adopt Policy for Engagement With Against Against Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote 10 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives ENCORE ENERGY PARTNERS LP Ticker: ENP Security ID: 29257A106 Meeting Date: NOV 30, 2011 Meeting Type: Special Record Date: OCT 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For Against Management EVEREST RE GROUP, LTD. Ticker: RE Security ID: G3223R108 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John R. Dunne For For Management 1.2 Elect Director John A. Weber For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXCO RESOURCES, INC. Ticker: XCO Security ID: 269279402 Meeting Date: OCT 06, 2011 Meeting Type: Annual Record Date: AUG 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Miller For For Management 1.2 Elect Director Stephen F. Smith For For Management 1.3 Elect Director Jeffrey D. Benjamin For For Management 1.4 Elect Director Earl E. Ellis For For Management 1.5 Elect Director B. James Ford For For Management 1.6 Elect Director Mark Mulhern For For Management 1.7 Elect Director T. Boone Pickens For For Management 1.8 Elect Director Jeffrey S. Serota For For Management 1.9 Elect Director Robert L. Stillwell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 9 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R105 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frank P. Willey For For Management 1.2 Elect Director Willie D. Davis For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GENERAL DYNAMICS CORPORATION Ticker: GD Security ID: 369550108 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary T. Barra For For Management 2 Elect Director Nicholas D. Chabraja For For Management 3 Elect Director James S. Crown For For Management 4 Elect Director William P. Fricks For For Management 5 Elect Director Jay L. Johnson For For Management 6 Elect Director James L. Jones For For Management 7 Elect Director Paul G. Kaminski For For Management 8 Elect Director John M. Keane For For Management 9 Elect Director Lester L. Lyles For For Management 10 Elect Director Phebe N. Novakovic For For Management 11 Elect Director William A. Osborn For For Management 12 Elect Director Robert Walmsley For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Review and Assess Human Rights Policies Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder GENWORTH FINANCIAL, INC. Ticker: GNW Security ID: 37247D106 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven W. Alesio For For Management 2 Elect Director William H. Bolinder For For Management 3 Elect Director Michael D. Fraizer For For Management 4 Elect Director Nancy J. Karch For For Management 5 Elect Director Christine B. Mead For For Management 6 Elect Director Thomas E. Moloney For For Management 7 Elect Director James A. Parke For For Management 8 Elect Director James S. Riepe For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Approve Omnibus Stock Plan For For Management 13 Ratify Auditors For For Management GIANT INTERACTIVE GROUP INC. Ticker: GA Security ID: 374511103 Meeting Date: SEP 16, 2011 Meeting Type: Annual Record Date: AUG 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Andrew Y. Yan as Director For For Management 2 Reelect Jason Nanchun Jiang as Director For For Management 3 Appoint Ernst & Young Hua Ming as For For Management Auditors HANWHA SOLARONE CO., LTD. Ticker: HSOL Security ID: 41135V103 Meeting Date: DEC 20, 2011 Meeting Type: Annual Record Date: NOV 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect David N.K. Wang as Director For For Management 2 Elect Hee Cheul Kim as Director For For Management 3 Authorize Board to Determine the For For Management Manner and Any Other Terms of Any Repurchase or Redemption of Ordinary Shares and ADSs of the Company 4 Approve All Prior Repurchases of For For Management Ordinary Shares and ADSs of the Company HARRIS CORPORATION Ticker: HRS Security ID: 413875105 Meeting Date: OCT 28, 2011 Meeting Type: Annual Record Date: AUG 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard L. Lance For For Management 2 Elect Director Thomas A. Dattilo For For Management 3 Elect Director Terry D. Growcock For For Management 4 Elect Director Lewis Hay, III For For Management 5 Elect Director Karen Katen For For Management 6 Elect Director Stephen P. Kaufman For For Management 7 Elect Director Leslie F. Kenne For For Management 8 Elect Director David B. Rickard For For Management 9 Elect Director James C. Stoffel For For Management 10 Elect Director Gregory T. Swienton For For Management 11 Elect Director Hansel E. Tookes, II For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Ratify Auditors For For Management 15 Require Independent Board Chairman Against Against Shareholder HAWAIIAN ELECTRIC INDUSTRIES, INC. Ticker: HE Security ID: 419870100 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Constance H. Lau For For Management 1.2 Elect Director A. Maurice Myers For For Management 1.3 Elect Director James K. Scott For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HUB GROUP, INC. Ticker: HUBG Security ID: 443320106 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Yeager For For Management 1.2 Elect Director Mark A. Yeager For For Management 1.3 Elect Director Gary D. Eppen For For Management 1.4 Elect Director Charles R. Reaves For For Management 1.5 Elect Director Martin P. Slark For For Management 1.6 Elect Director Jonathan P. Ward For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HUDSON CITY BANCORP, INC. Ticker: HCBK Security ID: 443683107 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Denis J. Salamone For For Management 2 Elect Director Michael W. Azzara For For Management 3 Elect Director Victoria H. Bruni For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors For For Management INTERNATIONAL FLAVORS & FRAGRANCES INC. Ticker: IFF Security ID: 459506101 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marcello Bottoli For For Management 2 Elect Director Linda B. Buck For For Management 3 Elect Director J. Michael Cook For For Management 4 Elect Director Roger W. Ferguson, Jr. For For Management 5 Elect Director Andreas Fibig For For Management 6 Elect Director Alexandra A. Herzan For For Management 7 Elect Director Henry W. Howell, Jr. For For Management 8 Elect Director Katherine M. Hudson For For Management 9 Elect Director Arthur C. Martinez For For Management 10 Elect Director Dale F. Morrison For For Management 11 Elect Director Douglas D. Tough For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KOHL'S CORPORATION Ticker: KSS Security ID: 500255104 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Boneparth For For Management 2 Elect Director Steven A. Burd For For Management 3 Elect Director John F. Herma For For Management 4 Elect Director Dale E. Jones For For Management 5 Elect Director William S. Kellogg For For Management 6 Elect Director Kevin Mansell For For Management 7 Elect Director John E. Schlifske For For Management 8 Elect Director Frank V. Sica For For Management 9 Elect Director Peter M. Sommerhauser For For Management 10 Elect Director Stephanie A. Streeter For For Management 11 Elect Director Nina G. Vaca For For Management 12 Elect Director Stephen E. Watson For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Adopt Policy on Ending Use of Animal Against Against Shareholder Fur in Products 16 Adopt Policy on Succession Planning Against Against Shareholder 17 Stock Retention/Holding Period Against Against Shareholder KT CORP. Ticker: 030200 Security ID: 48268K101 Meeting Date: MAR 16, 2012 Meeting Type: Annual Record Date: DEC 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Lee Suk-Chae as CEO For For Management 2 Approve Appropriation of Income and For For Management Dividend of KRW 2,000 per Share 3 Amend Articles of Incorporation For For Management 4.1 Reelect Lee Sang-Hoon as Inside For For Management Director 4.2 Reelect Pyo Hyun-Myung as Inside For Against Management Director 4.3 Reelect Kim Eung-Han as Outside For For Management Director 4.4 Elect Sung Keuk-Jae as Outside Director For For Management 4.5 Reelect Lee Chun-Ho as Outside Director For For Management 4.6 Elect Cha Sang-Kyoon as Outside For For Management Director 5 Relect Kim Eung-Han as Member of Audit For For Management Committee 6 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 7 Approve CEO Management Agreement For For Management L-3 COMMUNICATIONS HOLDINGS, INC. Ticker: LLL Security ID: 502424104 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lewis Kramer For For Management 2 Elect Director Robert B. Millard For For Management 3 Elect Director Arthur L. Simon For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nolan D. Archibald For For Management 2 Elect Director Rosalind G. Brewer For For Management 3 Elect Director David B. Burritt For For Management 4 Elect Director James O. Ellis, Jr. For For Management 5 Elect Director Thomas J. Falk For For Management 6 Elect Director Gwendolyn S. King For For Management 7 Elect Director James M. Loy For For Management 8 Elect Director Douglas H. McCorkindale For For Management 9 Elect Director Joseph W. Ralston For For Management 10 Elect Director Anne Stevens For For Management 11 Elect Director Robert J. Stevens For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder MAIDEN HOLDINGS, LTD. Ticker: MHLD Security ID: G5753U112 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Barry D. Zyskind as Director For For Management 1.2 Elect Simcha G. Lyons as Director For For Management 1.3 Elect Raymond M. Neff as Director For For Management 1.4 Elect Yehuda L. Neuberger as Director For For Management 1.5 Elect Steven H. Nigro as Director For For Management 2.1 Elect David A. Lamneck as Director of For For Management Maiden Insurance Company, Ltd. 2.2 Elect John Marshaleck as Director of For For Management Maiden Insurance Company, Ltd. 2.3 Elect Lawrence F. Metz as Director of For For Management Maiden Insurance Company, Ltd. 2.4 Elect Arturo M. Raschbaum as Director For For Management of Maiden Insurance Company, Ltd. 3.1 Elect Patrick J. Haveron as Director For For Management of Maiden Global Holdings, Ltd. 3.2 Elect Ronald M. Judd as Director of For For Management Maiden Global Holdings, Ltd. 3.3 Elect John Marshaleck as Director of For For Management Maiden Global Holdings, Ltd. 3.4 Elect Lawrence F. Metz as Director of For For Management Maiden Global Holdings, Ltd. 3.5 Elect Arturo M. Raschbaum as Director For For Management of Maiden Global Holdings, Ltd. 4 Ratify BDO Seidman, LLP as Auditors of For For Management the Company, and Arthur Morris and Company as Auditors of Maiden Insurance Company, Ltd. MANTECH INTERNATIONAL CORPORATION Ticker: MANT Security ID: 564563104 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George J. Pedersen For For Management 1.2 Elect Director Richard L. Armitage For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Barry G. Campbell For For Management 1.5 Elect Director Walter R. Fatzinger, Jr. For For Management 1.6 Elect Director David E. Jeremiah For For Management 1.7 Elect Director Richard J. Kerr For For Management 1.8 Elect Director Kenneth A. Minihan For For Management 1.9 Elect Director Stephen W. Porter For For Management 2 Ratify Auditors For For Management MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zachary W. Carter For For Management 2 Elect Director Brian Duperreault For For Management 3 Elect Director Oscar Fanjul For For Management 4 Elect Director H. Edward Hanway For For Management 5 Elect Director Elaine La Roche For For Management 6 Elect Director Lord Lang For For Management 7 Elect Director Steven A. Mills For For Management 8 Elect Director Bruce P. Nolop For For Management 9 Elect Director Marc D. Oken For For Management 10 Elect Director Morton O. Schapiro For For Management 11 Elect Director Adele Simmons For For Management 12 Elect Director Lloyd M. Yates For For Management 13 Elect Director R. David Yost For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For Against Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 27, 2011 Meeting Type: Annual Record Date: MAY 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andy D. Bryant For For Management 2 Elect Director Wayne A. Budd For For Management 3 Elect Director John H. Hammergren For For Management 4 Elect Director Alton F. Irby III For For Management 5 Elect Director M. Christine Jacobs For For Management 6 Elect Director Marie L. Knowles For For Management 7 Elect Director David M. Lawrence For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Jane E. Shaw For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Reduce Supermajority Vote Requirement For For Management to Amend Certificate of Incorporation That Adversely Affects Holders of Series A Junior Participating Preferred Stock 14 Reduce Supermajority Vote Requirement For For Management to Amend Bylaws 15 Reduce Supermajority Vote Requirement For For Management and "Fair Price" Provision Applicable to Certain Business Combinations 16 Amend Certificate of Incorporation to For For Management Remove Transitional Provision Related to Eliminated Classified Board Structure 17 Amend Certificate of Incorporation to For For Management Conform the "Interested Transactions" Provisions and the Stockholder Action Provision 18 Stock Retention/Holding Period Against Against Shareholder MDU RESOURCES GROUP, INC. Ticker: MDU Security ID: 552690109 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas Everist For For Management 2 Elect Director Karen B. Fagg For For Management 3 Elect Director Terry D. Hildestad For For Management 4 Elect Director A. Bart Holaday For For Management 5 Elect Director Dennis W. Johnson For For Management 6 Elect Director Thomas C. Knudson For For Management 7 Elect Director Richard H. Lewis For For Management 8 Elect Director Patricia L. Moss For For Management 9 Elect Director Harry J. Pearce For For Management 10 Elect Director John K. Wilson For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MERITOR, INC. Ticker: MTOR Security ID: 59001K100 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Devonshire For Withhold Management 1.2 Elect Director Victoria B. Jackson For Withhold Management Bridges 1.3 Elect Director James E. Marley For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management METROPOLITAN HEALTH NETWORKS, INC. Ticker: MDF Security ID: 592142103 Meeting Date: JUN 12, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael M. Earley For For Management 1.2 Elect Director Arthur D. Kowaloff For For Management 1.3 Elect Director Michael E. Cahr For For Management 1.4 Elect Director Casey L. Gunnell For For Management 1.5 Elect Director Richard A. Franco, Sr. For For Management 1.6 Elect Director Mark D. Stolper For For Management 1.7 Elect Director John S. Watts, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROCHIP TECHNOLOGY INCORPORATED Ticker: MCHP Security ID: 595017104 Meeting Date: AUG 19, 2011 Meeting Type: Annual Record Date: JUN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Sanghi For For Management 1.2 Elect Director Albert J. Hugo-Martinez For For Management 1.3 Elect Director L.b. Day For For Management 1.4 Elect Director Matthew W. Chapman For For Management 1.5 Elect Director Wade F. Meyercord For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three Three Years Management Years MICRON TECHNOLOGY, INC. Ticker: MU Security ID: 595112103 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven R. Appleton For For Management 2 Elect Director Robert L. Bailey For For Management 3 Elect Director Patrick J. Byrne For For Management 4 Elect Director Mercedes Johnson For For Management 5 Elect Director Lawrence N. Mondry For For Management 6 Elect Director Robert E. Switz For For Management 7 Amend Omnibus Stock Plan For Against Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year One Year Management NABORS INDUSTRIES LTD. Ticker: NBR Security ID: G6359F103 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James R. Crane as For For Management Director 1.2 Elect Director Michael C. Linn as For For Management Director 1.3 Elect Director John Yearwood as For For Management Director 2 Approve Pricewaterhouse Coopers LLP as For For Management Auditor and Authorize Board to Fix Their Renumeration 3 Declassify the Board of Directors For For Management 4 Amend Bylaws Regarding Business For Against Management Combination 5 Change Location of Registered Office For For Management 6 Approve Executive Incentive Bonus Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Proxy Access Against For Shareholder 10 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote PACKAGING CORPORATION OF AMERICA Ticker: PKG Security ID: 695156109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cheryl K. Beebe For For Management 1.2 Elect Director Hasan Jameel For For Management 1.3 Elect Director Mark W. Kowlzan For For Management 1.4 Elect Director Robert C. Lyons For For Management 1.5 Elect Director Samuel M. Mencoff For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director Thomas S. Souleles For For Management 1.8 Elect Director Paul T. Stecko For For Management 1.9 Elect Director James D. Woodrum For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PEARSON PLC Ticker: PSON Security ID: 705015105 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Re-elect David Arculus as Director For For Management 4 Re-elect Patrick Cescau as Director For Against Management 5 Re-elect Will Ethridge as Director For For Management 6 Re-elect Rona Fairhead as Director For For Management 7 Re-elect Robin Freestone as Director For For Management 8 Re-elect Susan Fuhrman as Director For For Management 9 Re-elect Ken Hydon as Director For For Management 10 Re-elect Josh Lewis as Director For Against Management 11 Re-elect John Makinson as Director For For Management 12 Re-elect Glen Moreno as Director For For Management 13 Re-elect Marjorie Scardino as Director For Against Management 14 Elect Vivienne Cox as Director For For Management 15 Approve Remuneration Report For For Management 16 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Authorise Issue of Equity with For Against Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase For For Management 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 22 Adopt New Articles of Association For For Management PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect DirectorLouis C. Camilleri For For Management 4 Elect DirectorJ. Dudley Fishburn For For Management 5 Elect DirectorJennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Kalpana Morparia For For Management 9 Elect DirectorLucio A. Noto For For Management 10 Elect DirectorRobert B. Polet For For Management 11 Elect DirectorCarlos Slim Helu For For Management 12 Elect DirectorStephen M. Wolf For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Restricted Stock Plan For Against Management 16 Require Independent Board Chairman Against Against Shareholder 17 Establish Ethics Committee to Review Against Against Shareholder Marketing Activities PIEDMONT OFFICE REALTY TRUST, INC. Ticker: PDM Security ID: 720190206 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Wayne Woody For For Management 1.2 Elect Director Michael R. Buchanan For For Management 1.3 Elect Director Wesley E. Cantrell For For Management 1.4 Elect Director William H. Keogler, Jr. For For Management 1.5 Elect Director Donald S. Moss For For Management 1.6 Elect Director Frank C. McDowell For For Management 1.7 Elect Director Donald A. Miller For For Management 1.8 Elect Director Raymond G. Milnes, Jr. For For Management 1.9 Elect Director Jeffrey L. Swope For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PITNEY BOWES INC. Ticker: PBI Security ID: 724479100 Meeting Date: MAY 14, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney C. Adkins For For Management 2 Elect Director Anne M. Busquet For For Management 3 Elect Director Roger Fradin For For Management 4 Elect Director Anne Sutherland Fuchs For For Management 5 Elect Director James H. Keyes For For Management 6 Elect Director Murray D. Martin For For Management 7 Elect Director Michael I. Roth For For Management 8 Elect Director David L. Shedlarz For For Management 9 Elect Director David B. Snow, Jr. For For Management 10 Elect Director Robert E. Weissman For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PS BUSINESS PARKS, INC. Ticker: PSB Security ID: 69360J107 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For For Management 1.2 Elect Director Joseph D. Russell, Jr. For For Management 1.3 Elect Director Jennifer Holden Dunbar For For Management 1.4 Elect Director James H. Kropp For For Management 1.5 Elect Director Sara Grootwassink Lewis For For Management 1.6 Elect Director Michael V. McGee For For Management 1.7 Elect Director Gary E. Pruitt For For Management 1.8 Elect Director Peter Schultz For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RAYONIER INC. Ticker: RYN Security ID: 754907103 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard D. Kincaid For For Management 2 Elect Director V. Larkin Martin For For Management 3 Elect Director James H. Miller For For Management 4 Elect Director Thomas I. Morgan For For Management 5 Elect Director Ronald Townsend For For Management 6 Declassify the Board of Directors For For Management 7 Increase Authorized Common Stock For For Management 8 Amend Omnibus Stock Plan For Against Management 9 Amend Omnibus Stock Plan For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Crownover For For Management 2 Elect Director William J. Flynn For For Management 3 Elect Director Michael Larson For For Management 4 Elect Director Nolan Lehmann For For Management 5 Elect Director W. Lee Nutter For For Management 6 Elect Director Ramon A. Rodriguez For For Management 7 Elect Director Donald W. Slager For For Management 8 Elect Director Allan C. Sorensen For For Management 9 Elect Director John M. Trani For For Management 10 Elect Director Michael W. Wickham For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 14 Report on Political Contributions Against Against Shareholder RLI CORP. Ticker: RLI Security ID: 749607107 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kaj Ahlmann For For Management 1.2 Elect Director Barbara R. Allen For For Management 1.3 Elect Director John T. Baily For For Management 1.4 Elect Director Jordan W. Graham For For Management 1.5 Elect Director Gerald I. Lenrow For For Management 1.6 Elect Director Charles M. Linke For For Management 1.7 Elect Director F. Lynn McPheeters For For Management 1.8 Elect Director Jonathan E. Michael For For Management 1.9 Elect Director Robert O. Viets For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SAFEWAY INC. Ticker: SWY Security ID: 786514208 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Burd For For Management 2 Elect Director Janet E. Grove For For Management 3 Elect Director Mohan Gyani For For Management 4 Elect Director Frank C. Herringer For For Management 5 Elect Director Kenneth W. Oder For For Management 6 Elect Director T. Gary Rogers For For Management 7 Elect Director Arun Sarin For For Management 8 Elect Director Michael S. Shannion For For Management 9 Elect Director William Y. Tauscher For For Management 10 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 11 Amend Executive Incentive Bonus Plan For For Management 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder 14 Pro-rata Vesting of Equity Awards Against For Shareholder 15 Adopt Policy on Succession Planning Against Against Shareholder TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Calvin Darden For For Management 1.3 Elect Director Mary N. Dillon For For Management 1.4 Elect Director James A. Johnson For For Management 1.5 Elect Director Mary E. Minnick For For Management 1.6 Elect Director Anne M. Mulcahy For For Management 1.7 Elect Director Derica W. Rice For For Management 1.8 Elect Director Stephen W. Sanger For For Management 1.9 Elect Director Gregg W. Steinhafel For For Management 1.10 Elect Director John G. Stumpf For For Management 1.11 Elect Director Solomon D. Trujillo For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Electronics Recycling and Against Against Shareholder Preventing E-Waste Export 6 Prohibit Political Contributions Against Against Shareholder TECH DATA CORPORATION Ticker: TECD Security ID: 878237106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kathleen Misunas For For Management 2 Elect Director Thomas I. Morgan For For Management 3 Elect Director Steven A. Raymund For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Executive Incentive Bonus Plan For For Management TECO ENERGY, INC. Ticker: TE Security ID: 872375100 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dubose Ausley For For Management 2 Elect Director Evelyn V. Follit For For Management 3 Elect Director Sherrill W. Hudson For For Management 4 Elect Director Joseph P. Lacher For For Management 5 Elect Director Loretta A. Penn For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors For For Management 9 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433100 Meeting Date: NOV 15, 2011 Meeting Type: Special Record Date: AUG 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter to Reclassify Special For Against Management Common Shares 2 Approve Reclassification of Special For Against Management Common Shares 3 Amend Charter to Adjust Voting Power For Against Management of Series A Common Shares and Common Shares 4 Approve Adjustment of Voting Power of For Against Management Series A Common Shares and Common Shares 5 Amend Charter to Eliminate Certain For For Management Provisions Relating to Preferred Shares and Tracking Stock 6 Approve Omnibus Stock Plan For Against Management 7 Amend Non-Employee Director Stock For For Management Option Plan 8 Adjourn Meeting For Against Management TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433829 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C.A. Davis For For Management 1.2 Elect Director C.D. O'Leary For For Management 1.3 Elect Director M.H. Saranow For For Management 1.4 Elect Director G.L. Sugarman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Reuben V. Anderson For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director David B. Dillon For For Management 4 Elect Director Susan J. Kropf For For Management 5 Elect Director John T. LaMacchia For For Management 6 Elect Director David B. Lewis For For Management 7 Elect Director W. Rodney McMullen For For Management 8 Elect Director Jorge P. Montoya For For Management 9 Elect Director Clyde R. Moore For For Management 10 Elect Director Susan M. Phillips For For Management 11 Elect Director Steven R. Rogel For For Management 12 Elect Director James A. Runde For For Management 13 Elect Director Ronald L. Sargent For For Management 14 Elect Director Bobby S. Shackouls For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Ratify Auditors For For Management 17 Adopt ILO Based Code of Conduct Against Against Shareholder 18 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy THE PROGRESSIVE CORPORATION Ticker: PGR Security ID: 743315103 Meeting Date: APR 20, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roger N. Farah For For Management 2 Elect Director Stephen R. Hardis For For Management 3 Elect Director Heidi G. Miller, Ph.D. For For Management 4 Elect Director Bradley T. Sheares, Ph. For For Management D. 5 Reduce Supermajority Vote Requirement For For Management 6 Declassify the Board of Directors For For Management 7 Fix Number of Directors at Eleven For For Management 8 Amend Code of Regulations for Revise For For Management the Procedures for Fixing the Number of Directors Within the Limits Set Forth in the Code of Regulations 9 Permit Board to Amend Bylaws Without For For Management Shareholder Consent 10 Amend Code of Regulations Providing For For Management the Annual Meeting be held by June 30 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Executive Incentive Bonus Plan For For Management 13 Amend Omnibus Stock Plan For For Management 14 Amend Non-Employee Director Omnibus For For Management Stock Plan 15 Ratify Auditors For For Management THE TORO COMPANY Ticker: TTC Security ID: 891092108 Meeting Date: MAR 20, 2012 Meeting Type: Annual Record Date: JAN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Janet K. Cooper For For Management 1.2 Elect Director Gary L. Ellis For For Management 1.3 Elect Director Gregg W. Steinhafel For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE WASHINGTON POST COMPANY Ticker: WPO Security ID: 939640108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher C. Davis For For Management 1.2 Elect Director Anne M. Mulcahy For Withhold Management 1.3 Elect Director Larry D. Thompson For Withhold Management 2 Approve Omnibus Stock Plan For Against Management TRW AUTOMOTIVE HOLDINGS CORP. Ticker: TRW Security ID: 87264S106 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James F. Albaugh For Withhold Management 1.2 Elect Director Robert L. Friedman For For Management 1.3 Elect Director J. Michael Losh For For Management 1.4 Elect Director David S. Taylor For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management TW TELECOM INC. Ticker: TWTC Security ID: 87311L104 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory J. Attorri For For Management 1.2 Elect Director Spencer B. Hays For For Management 1.3 Elect Director Larissa L. Herda For For Management 1.4 Elect Director Kevin W. Mooney For For Management 1.5 Elect Director Kirby G. Pickle For For Management 1.6 Elect Director Roscoe C. Young, II For For Management 2 Ratify Auditors For For Management 3 Require Independent Board Chairman Against Against Shareholder UGI CORPORATION Ticker: UGI Security ID: 902681105 Meeting Date: JAN 19, 2012 Meeting Type: Annual Record Date: NOV 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen D. Ban For For Management 1.2 Elect Director Lon R. Greenberg For For Management 1.3 Elect Director Marvin O. Schlanger For For Management 1.4 Elect Director Anne Pol For For Management 1.5 Elect Director Earnest E. Jones For For Management 1.6 Elect Director John L. Walsh For For Management 1.7 Elect Director Robert B. Vincent For For Management 1.8 Elect Director M. Shawn Puccio For For Management 1.9 Elect Director Richard W. Gochnauer For For Management 1.10 Elect Director Frank S. Hermance For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Michael J. Burns For For Management 3 Elect Director D. Scott Davis For For Management 4 Elect Director Stuart E. Eizenstat For For Management 5 Elect Director Michael L. Eskew For For Management 6 Elect Director William R. Johnson For For Management 7 Elect Director Candace Kendle For For Management 8 Elect Director Ann M. Livermore For For Management 9 Elect Director Rudy H.P. Markham For For Management 10 Elect Director Clark T. Randt, Jr. For For Management 11 Elect Director John W. Thompson For For Management 12 Elect Director Carol B. Tome For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock For For Management Purchase Plan 16 Report on Lobbying Contributions and Against Against Shareholder Expenses UNITED STATES CELLULAR CORPORATION Ticker: USM Security ID: 911684108 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H.J. Harczak, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation USANA HEALTH SCIENCES, INC. Ticker: USNA Security ID: 90328M107 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert Anciaux For For Management 1.2 Elect Director Gilbert A. Fuller For Withhold Management 1.3 Elect Director Jerry G. McClain For For Management 1.4 Elect Director Ronald S. Poelman For For Management 1.5 Elect Director Myron W. Wentz For For Management 2 Ratify Auditors For For Management VIRGIN MEDIA INC. Ticker: VMED Security ID: 92769L101 Meeting Date: JUN 12, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil Berkett For For Management 1.2 Elect Director Steven Simmons For For Management 1.3 Elect Director Doreen Toben For For Management 1.4 Elect Director George Zoffinger For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Marissa A. Mayer For For Management 9 Elect Director Gregory B. Penner For For Management 10 Elect Director Steven S. Reinemund For For Management 11 Elect Director H. Lee Scott, Jr. For For Management 12 Elect Director Arne M. Sorenson For For Management 13 Elect Director Jim C. Walton For For Management 14 Elect Director S. Robson Walton For For Management 15 Elect Director Christopher J. Williams For For Management 16 Elect Director Linda S. Wolf For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Report on Political Contributions Against Against Shareholder 20 Request Director Nominee with Patient Against Against Shareholder Safety and Healthcare Quality Experience 21 Performance-Based Equity Awards Against For Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 11, 2012 Meeting Type: Annual Record Date: NOV 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Brailer For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director William C. Foote For For Management 4 Elect Director Mark P. Frissora For For Management 5 Elect Director Ginger L. Graham For For Management 6 Elect Director Alan G. McNally For For Management 7 Elect Director Nancy M. Schlichting For For Management 8 Elect Director David Y. Schwartz For For Management 9 Elect Director Alejandro Silva For For Management 10 Elect Director James A. Skinner For For Management 11 Elect Director Gregory D. Wasson For For Management 12 Ratify Auditors For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Adopt Retention Ratio for Executives Against For Shareholder XCEL ENERGY INC. Ticker: XEL Security ID: 98389B100 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gail Koziara Boudreaux For For Management 2 Elect Director Fredric W. Corrigan For For Management 3 Elect Director Richard K. Davis For For Management 4 Elect Director Benjamin G.S. Fowke, III For For Management 5 Elect Director Albert F. Moreno For For Management 6 Elect Director Christopher J. For For Management Policinski 7 Elect Director A. Patricia Sampson For For Management 8 Elect Director James J. Sheppard For For Management 9 Elect Director David A. Westerlund For For Management 10 Elect Director Kim Williams For For Management 11 Elect Director Timothy V. Wolf For For Management 12 Ratify Auditors For For Management 13 Eliminate Cumulative Voting For Against Management 14 Eliminate Class of Preferred Stock For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Require Independent Board Chairman Against Against Shareholder XEROX CORPORATION Ticker: XRX Security ID: 984121103 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Glenn A. Britt For For Management 2 Elect Director Ursula M. Burns For For Management 3 Elect Director Richard J. Harrington For For Management 4 Elect Director William Curt Hunter For For Management 5 Elect Director Robert J. Keegan For For Management 6 Elect Director Robert A. McDonald For For Management 7 Elect Director Charles Prince For For Management 8 Elect Director Ann N. Reese For For Management 9 Elect Director Sara Martinez Tucker For For Management 10 Elect Director Mary Agnes Wilderotter For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Omnibus Stock Plan For Against Management END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) AMERICAN CENTURY GROWTH FUNDS, INC. By (Signature and Title)* /s/ Jonathan S. Thomas Name:Jonathan S. Thomas Title:President Date August 27, 2012 *Print the name and title of each signing officer under his or her signature.
